Citation Nr: 0838017	
Decision Date: 11/04/08    Archive Date: 11/10/08

DOCKET NO.  07-17 930	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Manila, Republic of the Philippines


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.


ATTORNEY FOR THE BOARD

Robert E. O'Brien, Counsel


INTRODUCTION

The veteran had active service with the Philippine 
Commonwealth Army from December 1941 to May 1942 and the 
Philippine Guerrilla and Combination Service from November 
1942 to May 1946.  He died in June 1998.  The appellant is 
his surviving spouse.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from June and August 2006 rating decisions 
of the VARO in Manila, the Republic of the Philippines, which 
denied entitlement to service connection for the cause of the 
veteran's death.  


FINDINGS OF FACT

1.  The veteran died in June 1998.  The immediate cause of 
death was listed as chronic obstructive pulmonary disease.  
The antecedent cause was listed as pulmonary tuberculosis.  

2.  At the time of death, service connection was in effect 
for residuals of an appendectomy.  A noncompensable 
disability evaluation had been in effect since 1988.  

3.  Pulmonary tuberculosis was not manifested during service 
or within three years after discharge from service.

4.  There is no competent evidence of a nexus between the 
veteran's cause of death and his active service.  


CONCLUSION OF LAW

A disability incurred in or aggravated by service did not 
cause or contribute substantially or materially to the cause 
of the veteran's death.  38 U.S.C.A. §§ 1101, 1110, 1112, 
1113, 1310 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 
3.312 (2007).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As provided for by the VCAA, VA has a duty to notify and 
assist claimants in substantiating claims for VA benefits.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 
& Supp. 2007); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 
3.326(a) (2007).  

Proper notice from VA must inform the claimant of any 
information and medical or lay evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
seek to provide; and (3) that the claimant is expected to 
provide.  38 C.F.R. § 3.159(b) (1); Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  This notice must be provided prior 
to an initial unfavorable decision on a claim by the RO.  
Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

In addition, the notice requirements of the VCAA apply to all 
five elements of a service connection claim, including (1) 
veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability 
(4) degree of disability; and (5) effective date of the 
disability.  See Dingess v. Nicholson, 19 Vet. App. 473 
(2006).  

The VCAA notice errors are presumed prejudicial unless VA 
shows that the error did not affect the essential fairness of 
the adjudication.  To overcome the burden of prejudicial 
error, VA must show (1) that any defect was cured by actual 
knowledge on the part of the claimant; (2) that a reasonable 
person could be expected to understand from the notice what 
was needed; or (3) that a benefit could not have been awarded 
as a matter of law.  See Sanders v. Nicholson, 487 F.3d 881 
(Fed. Cir. 2007).  

The record reflects that the RO provided the appellant with 
notice required under the VCAA by letters dated in March 2006 
and February 2008.  

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefits sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  In connection with 
the current appeal, available service records and pertinent 
post service medical records have been obtained.  The 
appellant has not identified any outstanding evidence that 
could be obtained to substantiate the claim.  The Board is 
also unaware of any such evidence.  The veteran's service 
clinical records are without reference to complaints or 
findings indicative of the presence of chronic obstructive 
pulmonary disease or pulmonary tuberculosis.  The Board finds 
that there is no credible evidence of a continuity of 
symptoms since service and no competent evidence otherwise 
showing that chronic obstructive pulmonary disease and 
pulmonary tuberculosis were incurred in service.  There is no 
competent evidence linking the veteran's death to a service-
connected disability.  Because some evidence of inservice 
event, injury, or disease is required in order to 
substantiate a claim for service connection, a medical review 
of the claims file conducted in connection with claimed 
development could not aid in substantiating the claim since 
the record does not contain evidence of an inservice event, 
injury, or disease.  See 38 C.F.R. § 3.159(c)(4)(i).  

For the foregoing reasons, the Board concludes that all 
reasonable efforts have been made by VA to obtain evidence 
necessary to substantiate the claim.  The evidence of record 
provides sufficient information to adequately evaluate the 
claim, and the Board is not aware of the existence of any 
additional relevant evidence which has not been obtained.  No 
further assistance to the appellant with the development of 
evidence is required.  38 U.S.C.A. § 5103A; 
38 C.F.R. § 3.159(d).  

Accordingly, the Board will address the merits of the claim.

Legal Criteria

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. § 1110.  Service connection basically 
means that the facts, as shown by evidence, establish that a 
particular injury or disease resulting in disability was 
incurred coincident with service in the Armed Forces, or if 
preexisting such service, was aggravated therein.  
38 C.F.R. § 3.303 (2007).  Service connection may be granted 
for a disease diagnosed after discharge, when all the 
evidence, including that pertinent to service establishes 
that the disease was incurred in service.  
38 C.F.R. § 3.303(d) (2007).  

Certain chronic diseases, such as pulmonary tuberculosis, may 
be service connected if manifested to a degree of 10 percent 
disabling or more within three years of separation from 
service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1137; 
38 C.F.R. §§ 3.307, 3.309.

The death of a veteran will be considered as having been due 
to a service-connected disability when the evidence 
establishes that such disability was either the principal or 
a contributory cause of death.  38 U.S.C.A. § 1310(a); 
38 C.F.R. § 3.312(a).  

In order to establish service connection for the cause of the 
veteran's death, the evidence must establish that a service-
connected disability was either the principal or a 
contributory cause of death.  For a service-connected 
disability to be the cause of death, it must singly or with 
some other condition be the immediate or underlying cause or 
be etiologically related to the cause of death.  For a 
service-connected disability to constitute a contributory 
cause of death, it must be shown that it contributed 
substantially or materially; it is not sufficient to show 
that it causally shared in producing death, but rather it 
must be shown that there was a causal connection.  
38 U.S.C.A. § 1310; 38 C.F.R. § 3.312.  The debilitating 
effects of a service-connected disability must have made the 
decedent materially less capable of resisting the fatal 
disease or must have had a material influence in accelerating 
death.  See Lathan v. Brown, 7 Vet. App. 359 (1995).  

In order to establish service connection for a claimed 
disorder, there must be competent evidence showing:  (1) 
Medical evidence of a current disability; (2) medical 
evidence, or in certain circumstances, lay evidence of 
inservice incurrence or aggravation of a disease or injury; 
and (3) medical evidence of a nexus between a claimed 
inservice disease or injury and the present disease or 
injury.  Coburn v. Nicholson, 19 Vet. App. 427, 431 (2006); 
Disabled American Veterans v. Secretary of Veterans Affairs, 
419 F.3d 1317, 1318 (Fed. Cir. 2005); Shedden v. Principi, 
381 F.3d 1163, 1166 (Fed. Cir. 2004).  If the claimant fails 
to demonstrate any one element, denial of service connection 
will result.  

Factual Background and Analysis

In this case, the Board assures the appellant it has 
thoroughly reviewed all the evidence in the claims file.  
Although the Board has an obligation to provide reasons and 
bases supporting its decision, there is no to discuss in 
detail the evidence submitted by the appellant or on her 
behalf.  See Gonzales v. West, 218 F.3d 1378, 1380 (Fed. Cir. 
2000) (the Board does have to review the entire record, but 
does not have to discuss each piece of evidence).  The 
analysis below focuses on the most salient and relevant 
evidence and on what this evidence shows, or fails to show, 
on the claim.  The appellant should not assume that the Board 
has overlooked pieces of evidence that are not explicitly 
discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 
(2000) (the law requires only that the Board provide reasons 
for rejecting evidence favorable to the appellant).  

Based on a longitudinal review of the evidence of record, the 
Board finds that there is a preponderance of evidence against 
the claim for service connection for the cause of the 
veteran's death.

The service records include processing affidavits dated in 
June 1945 and February 1946 and a medical chart with a 
clinical record pertaining to the veteran's confinement in 
January 1946 for appendicitis.  In the processing affidavits, 
the veteran did not report any wounds or illnesses incurred 
during active service.  Examinations were essentially 
unremarkable.

By rating decision dated in July 1988, service connection for 
residuals of an appendectomy was granted.  A noncompensable 
disability rating was assigned.  There is no competent 
evidence that links the veteran's chronic obstructive 
pulmonary disease and pulmonary tuberculosis on the one hand 
to his service-connected residuals appendectomy or any other 
incident of service.  There is no evidence of any complaints 
or findings of obstructive lung disease or pulmonary 
tuberculosis while in service, or within the presumptive post 
service years.  Further, there is no competent evidence 
linking the fatal disease processes to service.  

The Board recognizes the appellant sincerely believes that 
the veteran's death was related in some way to his 
experiences in service.  However, she has not been shown to 
have the professional expertise capable of making medical 
conclusions.  Accordingly, her statements regarding causation 
are not competent.  Espiritu v. Derwinski, 2 Vet. App. 492, 
494 (1992).  See also Routen v. Brown, 10 Vet. App.183, 186 
(1997) (a lay person is generally not capable of opining on 
matters requiring medical knowledge).  

Given the above, there is no evidence of a nexus between the 
veteran's service-connected residuals of an appendectomy and 
his fatal lung disease and pulmonary tuberculosis, nor is 
there is competent evidence showing the chronic obstructive 
pulmonary disease and pulmonary tuberculosis related to 
active service in any way.  Accordingly, the preponderance of 
the evidence is against service connection for the cause of 
death.  As there is not an approximate balance of positive 
and negative evidence regarding the merits of the appellant's 
claim that would give rise to a reasonable doubt in favor of 
her, the benefit of the doubt rule is not for application.  
See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 
1 Vet. App. 49, 54-56 (1990).  


ORDER

Service connection for the cause of the veteran's death is 
denied.



	                        
____________________________________________
	V. L. JORDAN
	Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


